Porter, J.
(dissenting from second paragraph of syllabus and corresponding portion of opinion) : The special finding that plaintiff was prevented from reading the release by some act of the defendant is not supported by any evidence which the jury believed. The special findings indicate, however, that the'jury were determined to find that the release was not binding regardless of the evidence. The finding that no representations were made to the plaintiff when he signed the release, that he never informed the defendant that he could not read nor requested that the paper be read to him, show that the jury did not believe his testimony as to what occurred. It is very clear that when the release was executed the plaintiff either had no fistula or he knew that it was not caused by the fall from the hand car; and for the slight injuries sustained and the loss of time the amount paid was evidently considered by him at that time as fair compensation.
Because of the lack of any substantial evidence to support the finding that the release was procured by fraud or misrepresentation, I think the judgment should be reversed and judgment ordered for the defendant.